                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION



 DEKALB FARMER'S MARKET, INC.,
 WOOD'S PRODUCE COMPANY, INC. and
 PIONEER GROWERS COOPERATIVE,

                               Plaintiffs,                   Civil Action No. 5:18-cv-00201-D

 v.

 JUAN ANTONIO PACHECO a/k/a JUAN ANTONIO
 CASTILLO, OSCAR N. COLLAZO, and UNITED
 PRODUCE, LLC,


                               Defendants.



                           MOTION FOR DEFAULT JUDGMENT

       Plaintiffs DeKalb Farmer's Market, Inc ("DeKalb"), Wood's Produce Company, Inc.

("Wood's"), and Pioneer Growers Cooperative ("Pioneer") request that the Court enter judgment by

default, pursuant to Fed. R. Civ. P. 55(b)(2) and Section 5(c) of the Perishable Agricultural

Commodities Act (“PACA”), 7 U.S.C. § 499e(c), against Defendants Juan Antonio Pacheco a/k/a

Juan Antonio Castillo ("Castillo") and United Produce, LLC (“United”) as follows:

       1).     In favor of DeKalb and against Defendants Castillo and United, jointly and severally,

in the amount of $110,997.96, which includes principal in the amount of $66,833.66, interest through

Janaury 31, 2019, at the rate of 18% per annum, in the amount of $11,186.56, and reasonable

attorneys' fees and costs in the amount of $32,977.74, for a total judgment amount of $110,997.96,

plus post-judgment interest pursuant to 28 U.S.C. §1961;



                                               -1-
       2).     In favor of Wood's and against Defendants Castillo and United, jointly and severally,

in the amount of $92,153.80, which includes principal in the amount of $67,389.16, interest through

January 31, 2019, at the rate of 18% per annum, in the amount of $9,681.79, and reasonable attorneys'

fees and costs in the amount of $15,082.85, for a total judgment amount of $92,153.80 plus post-

judgment interest pursuant to 28 U.S.C. §1961; and,

       3).     In favor of Pioneer and against Defendants Castillo and United, jointly and severally,

in the amount of $3,907.22, which includes principal in the amount of $2,781.57, interest through

January 31, 2019, at the rate of 18% per annum, in the amount of $494.72, and reasonable attorneys'

fees and costs in the amount of $630.93, for a total judgment amount of $3,907.22, plus post-

judgment interest pursuant to 28 U.S.C. §1961.

       In support of their Motion, Plaintiffs rely on the Court record, Entry of Default (Dkt. No. 30),

the Declarations of Plaintiffs’ representatives (including exhibits submitted therewith) (Dkt. Nos. 34-

36), the Declarations of Plaintiffs' counsel and exhibits thereto (Dkt. Nos. 37-38), and the

memorandum of law in support hereof filed contemporaneously herewith.

       WHEREFORE, DeKalb, Woods and Pioneer request that the Court grant this Motion and

enter Default Judgments against Defendants Castillo and United, jointly and severally, pursuant to

the trust provision of the PACA, 7 U.S.C. § 499e(c), for their failure to pay for wholesale quantities

of produce in the total aggregate amount of $207,058.98, and such other and further relief as the

Court deems just and proper.




                                                 -2-
Respectfully submitted this 25th day of January, 2019.

                             NELSON MULLINS RILEY & SCARBOROUGH LLP

                             By:     /s/ Leslie Lane Mize
                                     Leslie Lane Mize
                                     North Carolina Bar No. 32790
                                     4140 Parklake Avenue, Suite 200
                                     Raleigh, North Carolina 27612
                                     Phone: (919) 877-3849
                                     Fax: (919) 877-3983
                                     leslie.mize@nelsonmullins.com
                                     Local Civil Rule 83.1 Counsel

                                     and

                                     McCARRON & DIESS

                                     Mary Jean Fassett
                                     Md. Federal Bar No. 08618
                                     4530 Wisconsin Avenue, NW, #301
                                     Washington, D.C. 20016
                                     Phone: (202) 364-0400
                                     Fax: (202) 364-2731
                                     mjf@mccarronlaw.com

                                     Attorneys for Plaintiffs




                                      -3-
                              CERTIFICATE OF SERVICE

        I, the undersigned attorney, do hereby certify that on January 25, 2019, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to the following:

K. Matthew Vaughn
STEVENS MARTIN VAUGHN & TADYCH,
PLLC
1101 Haynes Street, Suite 100
Raleigh, NC 27604
Email: matt@smvt.com

and that a copy of the foregoing was served upon Defendant Juan Antonio Castillo by first class
U.S. Mail, in a postage prepaid envelope addressed as follows:

Juan Antonio Pacheco
a/k/a Juan Antonio Castillo
1008 Essex Forest Drive
Cary, NC 27518-9262

                                      NELSON MULLINS RILEY & SCARBOROUGH LLP

                                      By:     /s/ Leslie Lane Mize
                                              Leslie Lane Mize
                                              North Carolina Bar No. 32790
                                              4140 Parklake Avenue, Suite 200
                                              Raleigh, North Carolina 27612
                                              Phone: (919) 877-3849
                                              Fax: (919) 877-3983
                                              leslie.mize@nelsonmullins.com
                                              Local Civil Rule 83.1 Counsel

                                              and

                                              McCARRON & DIESS

                                              Mary Jean Fassett
                                              Md. Federal Bar No. 08618
                                              4530 Wisconsin Avenue, NW, #301
                                              Washington, D.C. 20016
                                              Phone: (202) 364-0400
                                              Fax: (202) 364-2731
                                              mjf@mccarronlaw.com

                                              Attorneys for Plaintiffs

                                                -4-
